Cowin, J.
(concurring, with whom Spina, J., joins). I agree with the court that the issue of Attorney Mark A. Berthiaume’s disqualification is moot because there is no longer a dual representation that may disqualify him. Even if a conflict of interest resulting in a violation of Mass. R. Prof. C. 1.7, 426 Mass. 1330 (1998), may have existed at one time, it arose only after Equity Residential Properties Trust appealed from the Superior Court judge’s grant of summary judgment and ended when Equity terminated its relationship with the law firm of Seyfarth Shaw, just after the initiation of this interlocutory review and prior to the underlying appeal. On this record, a ruling on whether Berthiaume’s past dual representation required disqualification serves no purpose.
I write separately because the court proceeds to discuss Berthiaume and Seyfarth’s actions, intimating that were it not for the fortuitous events that rendered this issue moot, we would have reviewed the facts of the case and determined whether dual representation was justified in this instance. Important factors would have included whether any duty of confidentiality *518had been violated, whether Equity had been apprised of potential conflicts, and whether the motion to disqualify was a response to actual or threatened prejudice to Equity or merely a litigation strategy. This is troubling because it implies that there are circumstances in which this kind of dual representation is permissible, and suggests that this court currently possesses the comprehensive understanding of the issue that is necessary to make such a ruling. I view these implicit conclusions as inappropriate and premature.
Against a backdrop of increasing law firm reorganizations and mergers, lateral transfers, and the rise of large-scale firms that transcend State and national borders, the issue of dual representation is one of multifaceted overtones and novel complexity. The proper interpretation of rule 1.7 in this shifting landscape requires not a decisional law approach, but systematic consideration. At this time, we cannot assume that Berthiaume and Seyfarth’s actions were permissible, nor should we categorically rule out a per se disqualification in such circumstances. Instead, we should engage in a coherent study of the problems of dual representation in the organization of contemporary firms and the interplay between rule 1.7 and motions to disqualify, seeking input from the bar and, in particular, from those firms that such a study is most likely to affect. The proper outcome of such a study should be an addition or amendment to the Massachusetts Rules of Professional Conduct. To the extent that the court suggests that these issues should be dealt with on a case-by-case basis, I do not join in the opinion.